

	

		II

		109th CONGRESS

		2d Session

		S. 2655

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 26, 2006

			Mr. Menendez introduced

			 the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To amend the Truth in Lending Act, to

		  prohibit universal default practices by credit card issuers, to limit fees that

		  may be imposed on credit card accounts, and to require credit card issuers to

		  verify a prospective consumer's ability to pay before extending credit to the

		  consumer, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Credit Card Reform Act of

			 2006.

		2.Prohibition on

			 universal default and unilateral changes to cardholder agreementsChapter 4 of the Truth in Lending Act (15

			 U.S.C. 1666 et seq.) is amended—

			(1)by redesignating section 171 as section

			 173; and

			(2)by adding at the end the following:

				

					171.Universal defaults

				prohibited

						(a)In

				generalNo credit card issuer

				may use any adverse information concerning any consumer, including any

				information contained in any consumer report (as defined in section 603) or any

				change in the credit score of the consumer, as the basis for increasing any

				annual percentage rate of interest applicable to a credit card account of the

				consumer under an open end consumer credit plan, or to remove or increase any

				introductory annual percentage rate of interest applicable to such

				account.

						(b)ExceptionThe limitation under subsection (a) shall

				not apply to—

							(1)a credit card issuer that increases an

				annual percentage rate of interest in accordance with a credit card agreement

				that provides for rate changes according to changes in an index or formula;

				or

							(2)the removal or increase in an introductory

				annual percentage rate of interest applicable to the usage or payment of such

				account because of actions or omissions of a consumer that are directly related

				to such account.

							(c)Notice to

				consumerThe limitation under

				subsection (a) on the use of adverse information by a credit card issuer shall

				be clearly and conspicuously described to the consumer by the credit card

				issuer in any disclosure or statement required under subsection (a) or (b) of

				section 127.

						(d)Unilateral

				changes in credit card agreement prohibited

							(1)In

				generalNo credit card issuer

				may amend or change the terms of a credit card contract or agreement under an

				open end consumer credit plan, unless the consumer has provided specific

				written consent, in a separate document signed or initialed by the consumer, to

				the change or amendment of such terms.

							(2)Authority to

				payoff balancesA cardholder

				shall have the right to repay all existing balances under the terms in effect

				when the balances were incurred.

							(3)ConstructionTermination of an account due to failure to

				agree to a change in terms shall not constitute a default under an existing

				cardholder agreement, and shall not trigger an obligation to immediately repay

				the obligation in

				full.

							.

			3.Cap on fees charged by

			 creditors

			(a)In

			 generalChapter 4 of the

			 Truth in Lending Act (15 U.S.C. 1666 et seq.) is amended by adding at the end

			 the following:

				

					172.Limitations on late

				payment fees and other adverse consequences

						(a)In

				generalIf a late payment fee

				is to be imposed with respect to a credit card account under an open end

				consumer credit plan due to the failure of the consumer to make payment on or

				before a required payment due date, the credit card issuer shall state clearly

				and conspicuously on the billing statement—

							(1)the date on which the payment must be

				postmarked, if paid by mail, or by the date on which a consumer initiates a

				payment using an electronic fund transfer (as defined under section 903 of the

				Electronic Fund Transfers Act), in order to avoid the imposition of a late fee

				with respect to the payment; and

							(2)the amount of the late payment fee to be

				imposed if payment is postmarked after such date.

							(b)LimitationNo card issuer may, with respect to a

				credit card account under an open end consumer credit plan, impose a late

				payment fee, raise the annual percentage rate on the credit card account for

				late payment, or impose other adverse consequences for late payment if the

				cardholder's payment is postmarked on or before the required postmark date

				stated in accordance with subsection (a)(1).

						(c)Cap on

				feesThe amount of any fee or

				charge that a credit card issuer may impose in connection with any default,

				omission, or violation of the cardholder agreement, including any late payment

				fee, over the limit fee, increase in the applicable annual percentage rate of

				interest, or any similar fee or charge, may not exceed an amount that is

				reasonably related to the cost to the card issuer of such default, omission,

				violation, or similar

				event.

						.

			(b)Conforming

			 amendmentSection 127(b) of

			 the Truth in Lending Act (15 U.S.C. 1637(b)) is amended by striking paragraph

			 (12).

			(c)Clerical

			 amendmentThe table of

			 sections for chapter 4 of the Truth in Lending Act (15 U.S.C. 1666 et seq.) is

			 amended by inserting after the item relating to section 170 the following new

			 items:

				

					

						171. Universal defaults

				prohibited.

						172. Cap on

				fees.

					

					.

			4.Verification of

			 ability to pay credit obligationsSection 127 of the Truth in Lending Act (15

			 U.S.C. 1637) is amended by adding at the end the following:

			

				(h)Verification of

				ability to pay

					(1)In

				generalA credit card issuer

				may not open any credit card account for any person under an open end consumer

				credit plan, or increase any credit limit applicable to such an account, unless

				the credit card issuer has determined, at the time at which the account is

				opened or the credit limit increased, that the consumer will be able to make

				the scheduled payments under the terms of the transaction, based on a

				consideration of their current and expected income, current obligations, and

				employment status.

					(2)RegulationsThe Board shall prescribe, by regulation,

				the appropriate formula for determining the ability of a consumer to pay and

				the criteria to be considered in making any such determination for purposes of

				this subsection.

					(3)ProhibitionsThe Board, by regulation or order, shall

				prohibit acts or practices in connection with any credit card account under an

				open end consumer credit plan—

						(A)that the Board finds to be unfair,

				deceptive, or designed to evade the provisions of this title; and

						(B)that the Board finds to be associated with

				abusive lending practices, or that are otherwise not in the interest of the

				consumer.

						.

		5.Effective

			 datesThe amendments made by

			 this Act shall take effect 6 months after the date of enactment of this Act,

			 except that the Board shall begin to propose such regulations as may be

			 appropriate to implement such amendments on or after the date of enactment of

			 this Act.

		

